Filed 7/2/13 P. v. Powell CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B244362
                                                                          (Super. Ct. No. 2008041295)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

KENNETH A. POWELL,

     Defendant and Appellant.



                   Kenneth A. Powell appeals a judgment of conviction after he expressly
waived his constitutional rights and pleaded guilty to 11 counts of grand theft and four
counts of theft from an elder person, and admitted great taking and pattern of fraudulent
transactions. (Pen. Code, §§ 487, subd. (a), 368, subd. (a), 12022.6, subd. (a)(1),1 186.11,
subd. (a).) The trial court sentenced Powell to 18 years in prison, and awarded him 672
days of presentence custody credit. The court also imposed a $3,600 restitution fine, a
$3,600 parole revocation restitution fine (stayed), a $600 court security assessment, a
$525 criminal conviction assessment, and ordered victim restitution. (Id., §§ 1202.4,
subd. (b), 1202.45, 1465.8, subd. (a); Gov. Code, § 70373.) It then dismissed the
remaining counts and allegations on the motion of the prosecutor.




1
    (Former § 12022.6, repealed by Stats. 2010, ch.711, § 4, eff. Jan. 1, 2012.)
              We appointed counsel to represent Powell in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On February 22, 2013, we advised Powell by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We have not received a response.
              We have reviewed the entire record and are satisfied that Powell's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                 Kevin J. McGee, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                           3